Citation Nr: 0107241	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by numbness of the four extremities, claimed as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty, as a member of the United 
States Marine Corps, from September 1967 to June 1968.  He 
served in the Republic of Vietnam during the period of war 
known as the Vietnam era.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied claims of entitlement to 
service connection for PTSD and numbness of the hands, arms, 
and legs, as a result of exposure to herbicides.

A Travel Board Hearing was held on January 11, 2001, in 
Montgomery, Alabama, before the undersigned, who is a Member 
of the Board and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


REMAND

The veteran contends that he is entitled to be service-
connected for PTSD and for a disability manifested by 
numbness in all four extremities, which he believes is 
secondary to Agent Orange exposure.  After a review of the 
evidentiary record, the Board is of the opinion that 
additional development should be undertaken prior to 
appellate review.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

VA's re-defined duty to assist now also requires VA to make 
all reasonable efforts to assist the claimant in obtaining 
the evidence that is necessary to substantiate his or her 
claim for VA benefits.  This includes assistance in obtaining 
the claimant's service and VA medical records, records held 
by any Federal department or agency, if adequately identified 
by the claimant, and any other relevant records identified by 
the claimant.  VA's re-defined duty to assist also requires, 
in the case of claims for disability compensation, that a 
medical examination be provided, or a medical opinion be 
sought, when such an examination or opinion is necessary to 
make a decision on the claim.

In the present case, the veteran has indicated that he has 
been receiving VA outpatient mental health treatment for PTSD 
in Birmingham, Alabama since 1995.  This evidence is not of 
record, and thus needs to be secured, particularly since the 
medical evidence in the file does not show a diagnosis of 
PTSD.

Regarding the Agent Orange issue, the Board is of the opinion 
that a VA medical examination should be scheduled, in order 
to clarify whether the veteran suffers from the claimed 
disability manifested by numbness of his four extremities, 
and if he does, obtain a medical opinion as to its etiology.

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  Since the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO should secure copies of all 
records reflecting VA mental health 
treatment from the VA Birmingham, 
Alabama, Medical Center and/or Outpatient 
Clinic.

2.  The RO should also schedule the 
veteran for a VA medical examination of 
his four extremities.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  He 
or she should be asked to review the file 
prior to the examination, examine the 
veteran, and submit a comprehensive, 
legible medical examination report in 
which he should express an opinion as to 
(A) whether a claimed disability 
manifested by numbness of the four 
extremities is currently manifested and, 
if it is; (B) whether it is at least as 
likely as not that that disability 
(assuming the diagnosed disease process 
is not an acute or subacute peripheral 
neuropathy which would warrant service 
connection on a presumptive basis) is in 
any way causally related to inservice 
events such as the claimed exposure to 
Agent Orange while stationed in the 
Republic of Vietnam during the Vietnam 
era.

3.  After all the above development has 
been undertaken and all records 
reflecting said development have been 
associated with the file, the RO must 
review the record and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.
 
4.  The RO should thereafter re-
adjudicate both claims on appeal.  If, 
upon re-adjudication, either of the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby reminded that he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





